United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1795
                                   ___________

Jay L. Meyer,                         *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Northern
      v.                              * District of Iowa.
                                      *
Kenneth S. Apfel, Commissioner of     *      [UNPUBLISHED]
Social Security,                      *
                                      *
                   Appellee.          *
                                 ___________

                             Submitted: July 5, 2000

                                  Filed: July 24, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jay L. Meyer appeals the judgment of the district court upholding the Social
Security Commissioner's final decision denying Meyer's 1990 application for
supplemental security income benefits. We reject Meyer's contention that the district
court would have ruled in Meyer's favor if it had been provided with certain new
evidence. The new evidence--medical examinations from 1997 and 1998 that do not
pertain to Meyer's condition before November 1994--is not material to the district
court's review or our review of the administrative law judge's November 1994 decision.
 Having carefully reviewed the record and the parties' briefs, we find substantial
evidence supports the Commissioner's decision. We affirm the district court and deny
as moot the Commissioner's motion to respond to Meyer's reply brief. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-